CONCURRING & DISSENTING OPINION BY
Judge COHN JUBELIRER.
I commend the Majority for a thorough and thoughtful opinion. While I join Parts I, II, III, and IV(A-D) of the Majority opinion, I respectfully dissent as to Part IV(E) of the opinion.
Although there has been no final decision regarding whether to lease additional state lands for oil and natural gas development, the Majority nonetheless addresses this potentiality in Part IV(E) of the opinion. Courts should resolve actual disputes when they are presented, not give advisory opinions. Judicial constraint is particularly important when courts address the constitutional authority for decisions made by the other elected branches of our government. The Majority’s concern about “the history of the Commonwealth’s leasing activities during the Mareellus Shale era,” *174does not create the necessary controversy to justify a declaratory judgment. Pennsylvania Environmental Defense Foundation v. Commonwealth, 108 A.3d 140, 169-70, 2015 WL 79773 (Pa.Cmwlth.2015) (PEDF). The fact that Commonwealth Respondents, including the Governor, have asked this Court to address the issue of future leasing by filing their cross-motion for summary judgment also does not create an actual controversy.
This Court previously stated that “[a] declaratory judgment may be obtained only where there is a real controversy....” Mazur v. Washington County Redevelopment Authority, 954 A.2d 50, 52-53 (Pa.Cmwlth.2008). Further, “[i]t is well established that declaratory judgment relief requires the presence of antagonistic claims indicating imminent and inevitable litigation coupled with a clear manifestation that the declaration will be of practical help in ending the controversy.” Citizen Police Review Board of Pittsburgh v. Murphy, 819 A.2d 1216, 1222 (Pa.Cmwlth.2003) (quotation omitted). Moreover, declaratory “relief cannot be used in anticipation of events that may never occur or for rendering an advisory opinion that may prove to be purely academic; there must be a real controversy.” Id. (emphasis added); see also Mazur, 954 A.2d at 53 (holding that declaratory relief “must not be employed to determine rights in anticipation of events that may never occur ... ”).
Neither the Governor nor DCNR1 have made a decision regarding whether to lease additional state lands; consequently, there can be no actual challenge to a decision that has not yet been made. Moreover, there presently is not a disagreement between the Governor and DCNR over leasing. Therefore, a real controversy does not exist and declaratory relief “must not be employed in anticipation of events [such as a dispute over leasing] that may never occur.” Murphy, 819 A.2d at 1222. Therefore, to the extent that the Majority addresses this non-existent controversy, Part IV(E) of the opinion is dicta.
I also believe that the Majority’s decision is problematic given that it is based entirely on contingency. Without an actual controversy there is a lack of facts to which the law can be applied, thus, making it difficult to determine the parameters of the Governor and DCNR’s decision-making authority vis-a-vis oil and natural gas leasing. This is especially true given the ambiguities in the Conservation and Natural Resources Act2 (CNRA) concerning the authority for oil and natural gas leasing decisions. Moreover, the problematic nature of resolving an issue without a controversy or facts is exacerbated by the unclear basis for the Majority’s decision.3 I, therefore, differ materially with the Majority’s approach of injecting this Court into a potential future disagreement between other government officials that may never materialize.

. The Majority does not specify who within DCNR, e.g., the Secretary or other officials, has ultimate authority for leasing decisions. In order to be consistent with the Majority we will refer to the decision-maker as simply, "DCNR.”


. Act of June 28, 1995, P.L. 89, 71 P.S. §§ 1340.101-1340.1103.


. While the Majority insists that its decision in Part IV(E) is grounded in the language of the CNRA, its reasoning implies that there is also a constitutional dimension — based on Article I, Section 27 of the Pennsylvania Constitution — to its decision. See PEDF, 108 A.3d at 172 (stating that in deciding to lease additional lands "DCNR is positioned to act consistent with its Article I, Section 27 duties and obligations”).